Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-8 are pending.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 3-5 are objected to because of the following informalities:  
With respect to instant claims 3-5, it is suggested that Applicant delete “includes” and insert “comprises”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Visintin et al (US 2010/0163788).
Visintin et al teach cleaning compositions and processes for cleaning post-plasma etch residue from a microelectronic device having said residue thereon.  See Abstract.  The composition may contain from about 65% to about 95% of an organic solvent, from about 0.1% to about 30% by weight of a chelating agent, about 0.01% to about 10% by weight of an etchant.  See paras. 85-88.  Suitable etchants include hydrofluoric acid, tetrabutylammonium tetrafluoroborate, etc.  Note that, the Examiner asserts that tetrabutylammonium tetrafluoroborate would fall within the broad scope of “a fluorinated alkyl compound” as recited by the instant claims.  Suitable solvents include N-methylpyrrolidone, dimethylsulfoxide, etc.  Suitable chelants include tributylamine, diisobutylamine, etc.  See paras. 65-69.  
Visintin et al do not teach, with sufficient specificity, a composition containing a fluorinated alkyl compound, an amine compound, a polar aprotic solvent, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a fluorinated alkyl compound, an amine compound, a polar aprotic solvent, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Visintin et al suggest composition containing a fluorinated alkyl compound, an amine compound, a polar aprotic solvent, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Visintin et al (US 2010/0163788) as applied to claims 1, 2, and 4-8 above, and further in view of CA 2,544,209.
Visintin et al are relied upon as set forth above.  However, Visintin et al do not teach the use of a fluoride compound such as tetrabutylammonium fluoride in addition to the other requisite components of the composition as recited by the instant claims.  
‘209 teaches a composition for cleaning and etching a semiconductor substrate.  The composition may include a fluorine-containing compound such as a quaternary ammonium fluoride, etc.  See Abstract.   Suitable fluorine-containing compounds include tetrabutylammonium fluoride, etc.  See page 8.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use tetrabutylammonium fluoride in the composition taught by Visintin et al, with a reasonable expectation of success, because ‘209 teaches the use of a fluorine-containing compound such as tetrabutylammonium fluoride quaternary as an etchant in a similar composition and further, Visintin et al teach the use of fluorine containing etchants in general.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/December 2, 2022